     Case: 1:20-cv-04686 Document #: 28 Filed: 10/05/20 Page 1 of 3 PageID #:3057




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

FRIDA KAHLO CORPORATION,

        Plaintiff,                                          Case No.: 1:20-cv-04686

v.                                                          Judge Sara L. Ellis

THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Sunil R. Harjani
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.

                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                NO.                                    DEFENDANT
                231                                         lkyfezzq
                230                                        jyqgkbgu
                251                                    xushugongshu1
                228                                      haorangba2
                223                                       dahvuuog
                218                                      mrhebmgout
                219                            sdfddddddddddddddddfsdfddfs
                224                                        fhdhdshb
                238                                      87JFGNGF
                246                                           lopali
                260                     quanzhoushixidingwangluokejiyouxiangongsi
                 72                       sichuanhenghengyingfushiyouxiangongsi
                249                                     nrkrevzxvaqw
                291                                    edfregtythjuyik
                232                          putianshiweicemaoyiyouxiangongsi
                187                                       cevbtsojov
   Case: 1:20-cv-04686 Document #: 28 Filed: 10/05/20 Page 2 of 3 PageID #:3058




DATED: October 5, 2020               Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-04686 Document #: 28 Filed: 10/05/20 Page 3 of 3 PageID #:3059




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 5, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
